


EXHIBIT 10.3


RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS AGREEMENT is entered into as of December 2, 2014, between Joy Global Inc.,
a Delaware Corporation, (the “Company”) and (the “Employee”). In consideration
of the mutual promises and covenants made in this Agreement and the mutual
benefits to be derived from this Agreement, the Company and the Employee agree
as follows:


Subject to the provisions of this Agreement and the provisions of the Joy Global
Inc. 2007 Stock Incentive Plan (as amended from time to time, the “Plan”), the
Company hereby grants to the Employee restricted stock units (the “Restricted
Stock Units”) as of December 2, 2014, (the “Grant Date”). This grant constitutes
an “other stock-based award” under Section 8 of the Plan. Capitalized terms not
defined in this Agreement have the meanings given to them in the Plan.


1.
Vesting.



(a)
Subject to the provisions of Paragraph 5(a) of this Agreement, the Restricted
Stock Units will vest, become non-forfeitable and be settled as follows:
one-third on December 2, 2015 (with fractional units rounded up to the next
whole unit); one-third on December 2, 2016, (with fractional units rounded up to
the next whole unit); and the remainder on December 2, 2017, (each such date, an
“Original Settlement Date” with respect to the applicable units).



(b)
Employee agrees to comply with the Company’s Executive Leadership Team Stock
Ownership Policy, which is attached as Exhibit 1, with respect to this award.



(c)
If for any reason the Employee does not acknowledge and accept this Agreement by
5:00 p.m. Milwaukee time on December 1, 2015, then (1) the Employee shall be
considered to have declined the grant of the Restricted Stock Units, (2) the
Company’s grant of the Restricted Stock Units shall be deemed automatically
rescinded and the Restricted Stock Units shall be null and void and (3) the
Employee’s acceptance of this Agreement after such time shall have no legal
effect and the Company shall not be bound by any such acceptance.



2.    Restriction Period. The Restriction Period with respect to each Restricted
Stock Unit is the time between the Grant Date and the date such Restricted Stock
Unit vests.


3.    No Shareholder Rights Before Settlement. The Employee shall not be
entitled to any rights or privileges of ownership of shares of Common Stock with
respect to any Restricted Stock Unit unless and until a share of Common Stock is
actually delivered to the Employee in settlement of such Restricted Stock Unit
pursuant to this Agreement.


4.    Dividends. On each payment date with respect to any dividend or
distribution to holders of Common Stock with a record date occurring during a
Restriction Period, the Employee will be credited with additional Restricted
Stock Units (rounded to the nearest whole unit) having a value equal to the
amount of the dividend or distribution that would have been payable with respect
to the unvested Restricted Stock Units if they had been actual shares of Common
Stock on such record date, based on the Fair Market Value of a share of Common
Stock on the applicable payment date. Such additional




--------------------------------------------------------------------------------




Restricted Stock Units shall also be credited with additional Restricted Stock
Units as further dividends or distributions are declared, and all such
additional Restricted Stock Units shall be subject to the same restrictions and
conditions as the Restricted Stock Units with respect to which they were
credited.


5.    Forfeiture and Settlement of Units.


(a)
If the Employee incurs a Termination of Employment for any reason, any
Restricted Stock Units that had not become non-forfeitable prior to the date of
such Termination of Employment shall be forfeited; provided, however, that if
such Termination of Employment is by reason of the Employee’s death or
Disability, the Restricted Stock Units shall become non-forfeitable; and
provided further that if such Termination of Employment is due to Retirement,
the Committee shall have the discretion to determine as of the date of such
Retirement that any Restricted Stock Units that had not become non-forfeitable
prior to the date of such Termination of Employment due to Retirement shall
become non-forfeitable. If the Restricted Stock Units become nonforfeitable on
account of the Employee’s death or Disability (provided that, on account of the
Disability, the Employee is disabled within the meaning of Section 409A(a)(2)(C)
of the Code and the regulations thereunder) (a “409A Disability”), the
Restricted Stock Units shall be settled as soon as practicable (but no more than
30 days) after the Employee’s death or the 409A Disability. If the Restricted
Stock Units become nonforfeitable on account of Disability (other than a 409A
Disability) or, in the discretion of the Committee, on account of Retirement,
the Restricted Stock Units shall continue to vest and be settled in accordance
with the schedule in Paragraph 1 of this Agreement. If, in the event of the
Employee’s death, the Employee fails to designate a beneficiary, or if the
designated beneficiary of the Employee dies before the Employee dies or before
the complete payment of the amounts payable under this Agreement, the amounts to
be paid under this Agreement shall be paid to the legal representative or
representatives of the estate of the last to die of the Employee and the
beneficiary.



(b)
Unless earlier forfeited or settled pursuant to Paragraph 5(a) of this
Agreement, each Restricted Stock Unit shall be settled at the end of the
Restriction Period applicable to such Restricted Stock Unit. Each Restricted
Stock Unit settled pursuant to this Paragraph 5 shall be settled by delivery of
one share of Common Stock. Any fractional Restricted Stock Units shall be
rounded to the nearest whole number.



6.    Change in Control and Corporate Events.


(a)
Notwithstanding any other provision of this Agreement, in the event of a Change
in Control (unless such Change in Control does not qualify as an event described
in Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder), all
outstanding Restricted Stock Units held by the Employee on the effective date of
the Change in Control, whether or not then vested, shall be settled as soon as
practicable (but no more than 30 days) after the Change in Control by payment to
the Employee of an amount in cash equal to the Fair Market Value of a share of
Common Stock on the date of the Change in Control times the number of such
Restricted Stock Units.



(b)
In the event of a stock split, spin-off, or other distribution of stock or
property of the Company, or any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code), the number of Restricted Stock Units subject to the award shall be
equitably adjusted by the Committee as it determines to be





--------------------------------------------------------------------------------




appropriate in its sole discretion; provided, however, that the number of
Restricted Stock Units subject to the award shall always be a whole number. In
the event of any other change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), or a
corporate transaction, such as any merger, consolidation, or separation, or any
partial or complete liquidation of the Company, the number and kind of
Restricted Stock Units subject to the award may be adjusted by the Board or
Committee as the Board or Committee may determine to be appropriate in its sole
discretion; provided, however, that the number of Restricted Stock Units subject
to the award shall always be a whole number. The determination of the Board or
Committee regarding any adjustment will be final and conclusive.


7.    Event of Restatement.


(a)
If the Company restates any previously reported financial statements and such
restatement is required as a result of the Company’s material noncompliance with
any financial reporting requirement under the federal securities laws:

(i)
the Employee shall pay to the Company any gain the Employee received in
connection with the award under this Agreement to the extent, determined by the
Board or Committee, that the Employee would have received less gain based upon
the restated financial results, and “gain” for this purpose shall include the
proceeds of any sale of stock of the Company, after the award has been settled;

(ii)
the amount of the award under this Agreement shall be reduced to the extent,
determined by the Board or Committee, such amount would have been lower based
upon the restated financial results;

(iii)
the Employee shall be required to reimburse or repay to the Company any other
amount that the Company determines to be due pursuant to any policy the Board or
Committee adopts pursuant to section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (or pursuant to any regulation, rule, stock exchange
listing standard or other guidance implementing such section).

(b)
The Company may seek recovery of the amounts due under subsection (a) by all
legal means available, including, to the extent permitted by law, seeking direct
repayment from the Employee, withholding such amount from other amounts owed by
the Company to the Employee (or with respect to the Employee), and causing the
cancellation of any outstanding incentive award.

(c)
The determination of the Board or Committee regarding the consequence of any
event of restatement as described in this Paragraph 7 shall be final and
conclusive. This Paragraph 7 does not affect the Company’s ability to pursue any
and all available legal rights and remedies under governing law.



8.    Nontransferability. Restricted Stock Units granted under this Agreement
are not transferable by the Employee, whether voluntarily or involuntarily, by
operation of law or otherwise, during the Restriction Period, except as provided
in the Plan. Any assignment, pledge, transfer or other disposition, voluntary or
involuntary, of the Restricted Stock Units made, or any attachment, execution,
garnishment, or lien issued against or placed upon the Restricted Stock Units,
except as provided in the Plan, shall be void.




--------------------------------------------------------------------------------






9.    Administration. This Agreement and the rights of the Employee hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this Agreement, all of which shall be binding upon the Employee.


10.    Taxes and Withholdings. No later than the applicable date of settlement
of the Restricted Stock Units, the Employee shall pay to the Company or make
arrangements satisfactory to the Committee regarding payment of any federal,
state, local, and applicable non-U.S. taxes, of any kind required by law to be
withheld upon the settlement of such Restricted Stock Units, and the Company
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind due to the Employee federal, state, local and applicable
non-U.S. taxes of any kind required by law to be withheld upon the settlement of
such Restricted Stock Units.


11.    Confidential Information; Noncompetition; Nonsolicitation. Nothing in
this Agreement limits the Company’s or its Affiliates’ rights with respect to
the protection of trade secrets, confidential information, or customer or
employee relationships as may be provided under law or under any other policy,
code of ethics, employee handbook, or agreement between the Company or its
Affiliates and the Employee. Instead, the covenants below shall supplement and
be independent of any such rights. Each of the covenants below protects separate
interests and is to be interpreted and applied independently of each other as
well as any other covenant contained in this Agreement.


(a)
Employee Acknowledgments.



(i)
The Employee acknowledges that he or she will receive Confidential Information
(as defined in Paragraph 11(b) below) in connection with his or her employment.
The Employee also acknowledges that his or her employment may place him or her
in contact, and in a position of trust, with customers of the Company or its
Affiliates, and that in the course of employment the Employee may be given
access to and asked to maintain and develop relationships with such customers.
The Employee acknowledges that such Confidential Information and customer
relationships are of substantial value to the Company and its Affiliates, that
this award of the Restricted Stock Units is designed to induce the Company and
its Affiliates to share Confidential Information with the Employee and to
further create incentives for the Employee to develop goodwill through customer
relationships, and that it is reasonable for the Company to seek to prevent the
Employee from giving competitors unfair access to Confidential Information and
customer relationships.



(ii)
The Employee acknowledges that the Company and its Affiliates have
multi-national operations and competitors.



(b)
Confidential Information. The Employee shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its Affiliates and their respective
businesses that the Employee obtains during the Employee’s employment by the
Company or any of its Affiliates and that is not public knowledge (“Confidential
Information”). The Employee acknowledges that the





--------------------------------------------------------------------------------




Confidential Information is highly sensitive and proprietary and examples of
such Confidential Information include, without limitation: product design
information; product specifications and tolerances; manufacturing processes and
methods; information regarding new product or new feature development;
information regarding how to satisfy particular customer needs, expectations,
and applications; information regarding strategic or tactical planning;
information regarding pending or planned competitive bids; information regarding
costs, margins, and methods of estimating; and information regarding key
employees.


(c)
Use and Disclosure of Confidential Information. Except on behalf of the Company
or its Affiliates as may be required to discharge the Employee’s duties or with
the prior written consent by the President or an Executive Vice President of the
Company or as otherwise required by law or legal process, the Employee shall not
use, communicate, divulge, or disseminate Confidential Information at any time
during or after the Employee’s employment for so long as such use or disclosure
of the Confidential Information would reasonably be likely to result in a
competitive disadvantage to the Company or its Affiliates.



(d)
Company Property. All computer software, business cards, telephone lists,
customer lists, price lists, contract forms, catalogs, records, files and
know-how acquired while an employee of the Company or any of its Affiliates are
acknowledged to be the property of the Company or the applicable Affiliate(s)
and shall not be duplicated, removed from the possession or premises of the
Company or such Affiliate(s) or made use of other than in pursuit of the
business of the Company and its Affiliates or as may otherwise be required by
law or any legal process, and, upon Termination of Employment for any reason,
Employee shall deliver to the Company, or the applicable Affiliate, without
further demand, all such items and any copies thereof which are then in his or
her possession or under his or her control.



(e)
Noncompetition. Prior to and through an eighteen-month period following the
Termination of Employment date, the Employee will not, within the geographic
area where the Company or any of its Affiliates do business, except upon prior
written permission signed by the President or an Executive Vice President of the
Company, work for, consult with, or advise, directly or indirectly, as an
employee, consultant, owner, partner, member, director, or officer, or make
passive investments of more than three percent of the equity in, or otherwise
engage in business with, any of the following, in a capacity where the
Employee’s use of the goodwill described above in Paragraph 11(a)(i) or
knowledge of trade secrets or other Confidential Information of the Company or
any of its Affiliates would reasonably be likely to place the Company or any of
its Affiliates at a competitive disadvantage: (i) the companies set forth on
Exhibit 2 which are acknowledged by the Employee and the Company to be
competitors of the Company or its Affiliates, or any of their successors or
assigns; or, (ii) an entity controlled by, controlling or under common control
with any company described in clause (i). Exhibit 2 is attached to and forms a
part of this Agreement.



(f)
Nonsolicitation of Personnel. Prior to and through a two-year period following
the Termination of Employment date, the Employee will not, directly or
indirectly (i) solicit or induce for employment, or engagement as an independent
contractor, on behalf of any individual or organization, or (ii) be involved in
any way on behalf of any individual or





--------------------------------------------------------------------------------




organization in the hiring process of, any Company Employee. For purposes of
this Paragraph 11(f), a “Company Employee” is any person (other than any
personal assistant hired to work directly for the Employee) who, at the time of
such activity, is employed, or engaged as an independent contractor, by the
Company or any of its Affiliates or was so employed or engaged within the
previous three months.


(g)
Nonsolicitation of Customers. Prior to and through a one-year period following
the Termination of Employment date, the Employee will not, directly or
indirectly, endeavor to entice away from Company or any of its Affiliates, any
person, firm, corporation, partnership or entity of any kind, if (i) such person
or entity is a customer of the Company or any of its Affiliates, or was a
customer of the Company or any of its Affiliates within one year prior to the
Termination of Employment date, and (ii) (A) the Employee regularly performed
services for, or regularly dealt with, or regularly had contact with such
customer on behalf of the Company or any of its Affiliates, or (B) the Employee
obtained knowledge, as a result of his or her position with the Company or any
of its Affiliates, which would be beneficial to Employee’s efforts to convince
such customer to cease doing business with the Company or any of its Affiliates,
in whole or in part.



(h)
Noninterference with Business Relationships. Prior to and through a one-year
period following the Termination of Employment date, the Employee will not,
directly or indirectly, disrupt, or attempt to interfere with or disrupt, the
business relationship between the Company or any of its Affiliates and any of
its customers, suppliers, or employees.



(i)
Expiration of the Restricted Stock Units. In the event of a breach of any of the
Employee’s covenants under this Paragraph 11, the Restricted Stock Units shall
immediately expire as of the date of such breach. The Employee acknowledges and
agrees that such expiration is not expected to adequately compensate the Company
and its Affiliates for any such breach and that such expiration shall not
substitute for or adversely affect the remedies to which the Company or any of
its Affiliates is entitled under Paragraph 11(j), at law, or otherwise.



(j)
Remedies. In the event of a breach of any of the Employee’s covenants under this
Paragraph 11, the Employee shall return to the Company any Common Stock obtained
under this Agreement in exchange for the purchase price (if any) the Employee
paid for such Common Stock. If the Employee has sold, transferred, or otherwise
disposed of Common Stock obtained under this Agreement, the Company shall be
entitled to receive from the Employee a cash payment equal to the fair market
value of the Common Stock on the date of sale, transfer, or other disposition
minus the purchase price (if any) paid by the Employee. Furthermore, in the
event of a breach of any of the Employee’s covenants under this Paragraph 11, it
is understood and agreed that the Company and any of its Affiliate(s) that
employed the Employee shall be entitled to injunctive relief, as well as any
other legal or equitable remedies that may be available. The Employee
acknowledges and agrees that the covenants, obligations and agreements of the
Employee in Paragraphs 11(a), (b), (c), (d), (e), (f), (g), and (h) of this
Agreement independently relate to special, unique and extraordinary matters and
that a violation of any of the terms of such covenants, obligations or
agreements will cause the Company irreparable injury for which adequate remedies
are not available at law. Therefore, the Employee agrees that the Company and
any of its Affiliate(s) that employed the Employee shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the





--------------------------------------------------------------------------------




Employee from committing any violation of such covenants, obligations, or
agreements. These injunctive remedies are cumulative and in addition to any
other rights and remedies that the Company or its Affiliates may have.


(k)
Jurisdiction. With respect to all disputes under this Paragraph 11, the Company
and the Employee hereby irrevocably submit to the exclusive jurisdiction of the
federal and state courts in the state or jurisdiction where the Employee’s
primary office is located (or, if litigation is brought after the Termination of
Employment date, where the Employee’s most recent primary office was located),
except if such location is outside of the United States, the Company and the
Employee hereby irrevocably submit to the exclusive jurisdiction of the federal
and state courts in Delaware. The parties hereto hereby irrevocably agree that
(i) the sole and exclusive appropriate venue for any suit or proceeding relating
to such matters shall be in such a court, (ii) all claims with respect to any
such matters shall be heard and determined exclusively in such court, (iii) such
court shall have exclusive jurisdiction over the person of such parties and over
the subject matter of any such dispute, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to any suit or proceeding brought before such a
court in accordance with the provisions of this Paragraph 11.



(l)    Additional Acknowledgements. The Employee acknowledges that:


(i)
the limitations as to time, geographical area, and scope of activity to be
restrained by Paragraph 11 are reasonable and acceptable to the Employee, and do
not impose any greater restraint than is reasonably necessary to protect the
trade secrets and other Confidential Information, goodwill, and other legitimate
business interests of the Company and its Affiliates; and



(ii)
the performance by the Employee of the covenants and agreements contained
herein, and the enforcement by the Company of the provisions contained herein,
will cause no undue hardship on the Employee.



12.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:


If to the Employee:    


If to the Company:    Joy Global Inc.
100 East Wisconsin Avenue, Suite 2780
Milwaukee, WI 53202
Attention: Corporate Secretary
Facsimile:    414-319-8510


or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 12. Notice and
communications shall be effective when actually received by the addressee.






--------------------------------------------------------------------------------




13.    Successors. Except as otherwise provided hereunder, this Agreement shall
be binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any transferee or successor of the Employee pursuant to
Paragraph 8.


14.    Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Delaware as applied to contracts executed in and performed wholly within the
State of Delaware, without reference to principles of conflict of laws.


15.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement is held invalid or
unenforceable to any extent, the remainder of this Agreement shall not be
affected by that provision and that provision shall be enforced to the greatest
extent permitted by law.


16.    Conflicts and Interpretation. In the event of any conflict between this
Agreement and the Plan, the Plan shall control. In the event of any ambiguity in
this Agreement, any term which is not defined in this Agreement, or any matters
as to which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.


17.    Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.


18.    Amendment. This Agreement may not be modified, amended or waived except
by an instrument in writing signed by both parties hereto. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.


19.    Section 409A of the Code. This Agreement and the Plan are intended, and
shall be construed, to comply with the requirements of Section 409A of the Code.
However, neither the Agreement nor the Plan transfers to the Company or any
entity or other individual any tax or penalty that is the responsibility of the
Employee. If any distribution or settlement of a Restricted Stock Unit pursuant
to the terms of this Agreement or the Plan would subject the Employee to tax
under Section 409A of the Code, the Company shall modify this Agreement and/or
the Plan (in each case, without the consent of the Employee) in the least
restrictive manner necessary in order to comply with the provisions of Section
409A, other applicable provision(s) of the Code and/or any rules, regulations or
other regulatory guidance issued under such statutory provisions and, in each
case, without any material diminution in the value of the payments to the
Employee.


20.    Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.


21.    Third-party Beneficiaries. Each of the Company’s Affiliates is considered
an intended third-party beneficiary under this Agreement. The provisions of this
Agreement extend to these third-party beneficiaries.


22.    Miscellaneous.






--------------------------------------------------------------------------------




(a)
This Agreement shall not confer upon the Employee any right to continue as an
employee of the Company or its Affiliates, nor shall this Agreement interfere in
any way with the right of the Company or its Affiliates to terminate the
employment of the Employee at any time.



(b)
This Agreement shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.



IN WITNESS WHEREOF, the Employee has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the date first written above.


JOY GLOBAL INC.
[seanmajorsignature.jpg]
Sean D. Major
Executive Vice President, General Counsel
and Secretary


EMPLOYEE:






By:______________________________    
    




--------------------------------------------------------------------------------




EXHIBIT 1




EXECUTIVE LEADERSHIP TEAM
STOCK OWNERSHIP POLICY






Members of the Company’s Executive Leadership Team are subject to the following
minimum ownership requirements for shares of the Company’s common stock:
•
CEO: Five times annual salary. Until the five times annual salary requirement
has been met, the executive is required to retain shares of Common Stock having
a market value at least equal to 50% of the pre-tax compensation realized upon
settlement of any restricted stock units, payment of any performance shares,
exercise of any stock options or settlement of any other stock awards. After the
five times annual salary requirement has been met, the CEO is required to
retain, at the retention rate specified in the preceding sentence, a sufficient
number of shares of Common Stock received by the CEO from subsequent settlements
of restricted stock units, payments of performance shares, exercises of stock
options and settlements of other stock awards as may be necessary at that time
to satisfy the five times annual salary requirement.

•
Other Executive Officers: Two and one-half times annual salary. Until the two
and one-half times annual salary requirement has been met, the executive is
required to retain shares of Common Stock having a market value at least equal
to 25% of the pre-tax compensation realized upon settlement of any restricted
stock units, payment of any performance shares, exercise of any stock options or
settlement of any other stock awards. After the two and one-half times annual
salary requirement has been met, the executive is required to retain, at the
retention rate specified in the preceding sentence, a sufficient number of
shares of Common Stock from subsequent settlements of restricted stock units,
payments of performance shares, exercises of stock options and settlements of
other stock awards as may be necessary at that time to satisfy the two and
one-half times annual salary requirement.

•
Each executive shall not sell, transfer or otherwise dispose of shares of Common
Stock (i) until the respective ownership requirement has been met or (ii) after
the respective ownership requirement has been met, to the extent that the
executive would no longer satisfy the ownership requirement immediately
following such sale, transfer or other disposition.

•
For the purposes of this policy, restricted stock units, performance shares and
stock options shall not be considered to be shares of Common Stock.





--------------------------------------------------------------------------------




EXHIBIT 2




COMPANIES


This Exhibit forms a part of the Restricted Stock Unit Award Agreement, entered
into as of December 2, 2014, between Joy Global Inc. and:




1.
Caterpillar, Inc.

2.
Eickhoff Corporation

3.
Fletcher International or Fletcher Asset Management

4.
Longwall Associates, Inc.

5.
Sandvik AB

6.
SANY Group Co. Ltd.

7.
Taiyuan Heavy Industry Co., Ltd.





